Exhibit 10.3
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of October 8, 2013 among Yulia Marach (the “Seller”), with her addresses at
Klenovy Blvd, 6-7, Moscow, Russia 115470, and Starstream Entertainment, LLC, a
Delaware limited liability company (the “Purchaser”).
 
WHEREAS, the Seller is the sole record and beneficial owner of 4,000,000 shares
(the “Shares”) of common stock, par value $.001 per share (“Common Stock,” such
shares, the “Shares”), of Gelia Group, Corp., a Nevada corporation (the
“Company”);
 
WHEREAS, the Purchaser(s) desire to acquire from the Seller, and the Seller
desire to sell to the Purchasers the Shares in the manner and on the terms and
conditions hereinafter set forth; and
 
WHEREAS, the Shares represent 77.37% of the total outstanding shares of the
Company’s Common Stock.
 
NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:
 
DEFINITIONS.
 
The following terms when used in this Agreement have the following respective
meanings:
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than 10% of the outstanding shares or equity interests of such
Person, (ii) any relative of such Person, or (iii) any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person.  A Person will be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.
 
“Acquisition Proposal” means any offer or proposal for, or indication of
interest in, any acquisition of all or a portion of the Shares or any other
assets or securities of the Company, whether by way of a purchase, merger,
consolidation or other business combination.
 
“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended, and as on file with the Secretary of State of the State of Nevada on
the date of this Agreement.
 
“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of New York and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.
 
 “Closing Date” has the meaning set forth in Section 2.1 hereof.
 
“Closing” has the meaning set forth in Section 2.1 hereof.
 
“Common Stock” has the meaning set forth in the recitals hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the recitals hereto.
 
“Corporate Records” shall have the meaning as used in Section 3.2(n) hereof.
 
 “Encumbrances” shall have the meaning as used in Section 3.1(b) hereof.
 
“Escrow Agreement” shall mean or relate to a formal escrow agreement to be
entered into among Ofsink, LLC and the Purchasers as necessary to close the
transaction and otherwise ensure that the Seller receives the Purchase Price and
the Purchasers receive the Shares.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.
 
“Indemnification” shall have the meaning as used in Section 4.7 hereof.
 
“Indebtedness” shall have the meaning as used in Section 3.2(j) hereof.
 
“Knowledge” means the actual knowledge of such Person or its Affiliates.
 
“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.
 
“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights or business of the
Company which change or effect, individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, operations or business.
 
“Material Changes” shall have the meaning as used in Section 3.2(g) hereof.
 
“Minute Books” shall have the meaning as used in Section 3.2(n) hereof.
 
“Obligations” shall have the meaning as used in Section 3.2(j) hereof.
 
“OTCBB” has the meaning set forth in Section 3.2(m) hereof.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.
 
“Purchase Price” means One Hundred Thousand U.S. Dollars (US$100,000), which
does not include any escrow fees, all of which shall be borne by the Sellers.
 
“Returns” shall have the meaning as used in Section 3.2(l) hereof.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“SEC Filings” means the Company’s annual reports, quarterly reports and other
publicly-available filings made by the Company with the SEC under Section 13 or
Section 15(d) of the 1934 Act.
 
“Securities” shall mean the Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
“Shares” shall have the meaning set forth in the recitals hereto.
 
“Stockholders” mean the record holders of shares of the Company’s Common Stock.
 
“Tax” or “Taxes” means any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.
 
SECTION I  PURCHASE AND SALE OF COMMON STOCK.
 
1.1           Purchase of Shares.  At the Closing, based upon the
representations, warranties, covenants and agreements of the parties set forth
in this Agreement, the Purchaser(s) shall acquire from the Seller, and the
Seller shall sell to the Purchaser(s), the Shares for an aggregate purchase
price of One Hundred Thousand U.S. Dollars (US$100,000)(the “Purchase Price”).
 
SECTION II  THE CLOSING.
 
2.1           Closing.
 
(a)           The closing of the sale of the Shares pursuant to Section 1.1
hereof and certain of the other transactions contemplated hereby (the “Closing”)
shall take place at the offices of the Purchasers’ counsel, Ofsink, LLC, located
at 900 Third Avenue, 5th Floor, New York, New York 10022 on the next Business
Day (or such later date as the parties hereto may agree) following the
satisfaction or waiver of the conditions set forth in Section V hereof(the
“Closing Date”).
 
2.2           Deliveries by the Seller.  At the Closing, the Seller shall
advance and settle fees of any broker, finder or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby and
deliver or cause to be delivered to the Purchasers the following items (in
addition to any other items required to be delivered to the Purchasers pursuant
to any other provision of this Agreement):
 
(a)           original certificates representing the Shares being sold by the
Seller to the Purchasers pursuant to Section 1.1 hereof, duly recorded on the
books of the Company, along with duly notarized stock powers and indemnification
letter for such certificates duly executed in blank;
 
(b)           a full and complete release by the Seller from any and all
liabilities, claims and obligations, arising prior to the Closing, that the
Seller may have against the Company, in a form reasonably acceptable to the
Purchasers.
 
(c)           resignations of such of the current directors and officers from
all of their positions as directors and officers of the Company as requested by
the Purchasers;
 
(d)           duly executed corporate actions accepting any resignations
pursuant to Section 2.2(c), appointing Charles Bonan, Kim Leadford, and Abraxas
Discala as directors of the Board of the Company and appointing Kim Leadford as
the Company’s Chief Executive Officer and Daniel McCarney as the Company’s Chief
Financial Officer; and
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           duly executed agreements or any such documentations pursuant to
Section 3.2(j), cancelling the loan advanced Yulia Marach to the Company, in the
principal amount of $5,437, dated as of October__, 2013; and
 
(f)           An affidavit executed by the Seller, in form and substance
reasonably satisfactory to the Buyer, with respect to the business operations
and activities of the Company prior to the date of this Agreement;
 
(g)           all records and documents relating to the Company, wherever
located, including, but not limited to, all books, records, government filings,
tax returns, consent decrees, orders, and correspondence, financial information
and records, electronic files containing any financial information and records,
and other documents used in or associated with the Company, to the extent such
records and documents have not been previously delivered to the Purchasers.
 
2.3           Deliveries by the Purchasers.  At the Closing, the Purchasers
shall deliver or cause to be delivered the payment of the Purchase Price by
check or wire transfer to the account designated by the Seller as set forth
on  Schedule I attached herein (in addition to any other items required to be
delivered to the Seller pursuant to any other provision of this Agreement).
 
SECTION III  REPRESENTATIONS AND WARRANTIES.
 
3.1           Representations and Warranties of the Seller with respect to the
Securities.  The Seller represents and warrants to the Purchasers with respect
to the Securities that:
 
(a)         Capacity of the Seller; Authorization; Execution of Agreements.  The
Seller has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder.  This Agreement constitutes a valid and legally binding agreement of
the Seller, enforceable in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws of the United States (both state and federal), affecting the
enforcement of creditors’ rights or remedies in general from time to time in
effect and the exercise by courts of equity powers or their application of
principles of public policy.
 
(b)         Title to Securities.  The Seller is the sole record and beneficial
owner of the Securities and has sole managerial and dispositive authority with
respect to the number of shares as set forth in the recital.  None of the Seller
has granted any person a proxy with respect to any of the Shares that has not
expired or been validly withdrawn.  The sale and delivery by the Seller of the
Shares to the Purchasers pursuant to this Agreement will vest in the Purchasers
legal and valid title to the Shares, free and clear of all liens, security
interests, adverse claims or other encumbrances of any character whatsoever,
other than encumbrances created by the Purchasers and restrictions on the resale
of the Securities under applicable securities laws(“Encumbrances”).
 
(c)         Brokers, Finders, and Agents.  Seller is obligated to any fees of
any broker, finder or in any other similar capacity in connection with this
Agreement or the transactions contemplated hereby. No Person has or, immediately
following the consummation of the transactions contemplated by this Agreement,
will have, any right, interest or valid claim against the Company, the Seller or
the Purchasers for any commission, fee or other compensation as a finder or
broker in connection with the transactions contemplated by this Agreement, nor
are there any brokers’ or finders’ fees or any payments or promises of payment
of similar nature, however characterized, that have been paid or that are or may
become payable in connection with the transactions contemplated by this
Agreement, as a result of any agreement or arrangement made by the Seller.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)         Disclosure.  The Seller acknowledges and agrees that the
representations and warranties by such Seller in this Section 3.1 are true and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements contained therein not misleading, under the
circumstance under which they were made.  The Seller acknowledges and agrees
that the Purchasers does not make and has not made (i) any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.3, or (ii) any statement, commitment or
promise to the Seller or any of their representatives which is or was an
inducement to the Seller to enter into this Agreement, other than as set forth
in this Agreement.
 
3.2           Representations and Warranties of the Seller with respect to the
Company.  The Seller represents and warrants to the Purchasers, with respect to
the Company, that:
 
(a)         Organization and Standing.  The Company is duly incorporated and
validly existing under the laws of the State of Nevada, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.  The Company does not
own any equity interest, directly or indirectly, in any other Person or business
enterprise. The Company is in good standing in the State of Nevada. The Company
is qualified to do business and is in good standing in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Effect upon its assets, properties, financial condition, results of
operations or business. The Company has no subsidiaries.
 
(b)         Capitalization.  At the date of this Agreement, the authorized
capital stock of the Company consists of 75,000,000 shares of Common Stock, par
value $.001 per share, with 5,170,000 shares of Common Stock issued and
outstanding.  The Company has no other class or series of equity securities
authorized, issued, reserved for issuance or outstanding. The Seller represents
and warrants that there are (x) no outstanding options, offers, warrants,
conversion rights, contracts or other rights to subscribe for or to purchase
from the Company, or agreements obligating the Company to issue, transfer, or
sell (whether formal or informal, written or oral, firm or contingent), shares
of capital stock or other securities of the Company (whether debt, equity, or a
combination thereof) or obligating the Company to grant, extend, or enter into
any such agreement and (y) no agreements or other understandings (whether formal
or informal, written or oral, firm or contingent) which require or may require
the Company to repurchase any of its Common Stock.  There are no preemptive or
similar rights granted by the Company with respect to the Company’s capital
stock.  There are no anti-dilution or price adjustment provisions contained in
any security issued by the Company.  The Company is not a party to, and, to the
Knowledge of the Seller, without inquiry, no Stockholder is a party to, any
registration rights agreements, voting agreements, voting trusts, proxies or any
other agreements, instruments or understandings with respect to the voting of
any shares of the capital stock of the Company, or any agreement with respect to
the transferability, purchase or redemption of any shares of the capital stock
of the Company.  The sale of the Shares to the Purchasers does not obligate the
Company to issue any shares of capital stock or other securities to any Person
(other than the Purchasers) and will not result in a right of any holder of
Company securities, by agreement with the Company, to adjust the exercise,
conversion, exchange or reset price under such securities.  The outstanding
Common Stock is all duly and validly authorized and issued, fully paid and
nonassessable.  The Seller will cause the Company not to issue, or resolve or
agree to issue, any securities to any party, other than the Purchasers, prior to
the Closing.  The Shares represent 77.37% of the outstanding Common Stock of the
Company.
 
(c)         Status of Securities.  The Shares (i) have been duly authorized,
validly issued, fully paid and are nonassessable, and will be such at the
Closing, (ii) were issued in compliance with all applicable United States
federal and state securities laws, and will be in compliance with such laws at
the Closing, (iii) subject to restrictions under this Agreement, and applicable
United States federal and state securities laws, have the rights and preferences
set forth in the Articles of Incorporation, as amended, and will have such
rights and preferences at the Closing, and (iv) are free and clear of all
Encumbrances and will be free and clear of all Encumbrances at the Closing
(other than Encumbrances created by the Purchasers and restrictions on the
resale of the Shares under applicable securities laws).
 
 
5

--------------------------------------------------------------------------------

 
 
(d)         Conflicts; Defaults.  The execution and delivery of this Agreement
by the Seller and the performance by the Seller of the transactions and
obligations contemplated hereby and thereby to be performed by it do not (i)
violate, conflict with, or constitute a default under any of the terms or
provisions of, the Articles of Incorporation, as amended, or any provisions of,
or result in the acceleration of any obligation under, any contract, note, debt
instrument, security agreement or other instrument to which the Company is a
party or by which the Company, or any of the Company’s assets, is bound;
(ii) result in the creation or imposition of any Encumbrances or claims upon the
Company’s assets or upon any of the shares of capital stock of the Company;
(iii) constitute a violation of any law, statute, judgment, decree, order, rule,
or regulation of a Governmental Authority applicable to the Company; or (iv)
constitute an event which, after notice or lapse of time or both, would result
in any of the foregoing.
 
(e)         Securities Laws.  The Company has complied in all material respects
with applicable federal securities laws, rules and regulations, including the
Sarbanes-Oxley Act of 2002, as amended, as such laws, rules and regulations
apply to the Company and its securities.  To the Knowledge of the Seller, all
shares of capital stock of the Company have been issued in accordance with
applicable federal securities laws, rules and regulations.  There are no stop
orders in effect with respect to any securities of the Company that have been
communicated to the Company’s transfer agent.
 
(f)          SEC Filings.  The SEC Filings, when filed, complied in all material
respects with the requirements of Section 13 or Section 15(d) of the 1934 Act,
as such sections were applicable as of the dates when filed, and did not, as of
the dates when filed, contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.  The financial statements of the Company
included in the SEC Filings complied in all material respects with the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements were prepared in accordance with GAAP applied
on a consistent basis during the periods covered by such financial statements,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company as of and for the dates thereof and for the periods indicated, and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.  All material agreements to which the Company is a party or to
which the property or assets of the Company are subject and which are required
to be disclosed pursuant to the 1934 Act are included as part of or specifically
identified in the SEC Filings. There are no outstanding comments from the SEC on
any of the Company’s registration statements.
 
(g)         Material Changes. Since the date of the latest financial statements
included within the SEC Filings, except as specifically disclosed in the SEC
Filings, (i) there has been no event that could result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of the business consistent with past practice, and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP as required to be disclosed in filings made with the SEC, (iii)
the Company has not altered its method of accounting or the identity of its
auditors, except as disclosed in its SEC Filings, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities (“Material Changes”).
 
 
6

--------------------------------------------------------------------------------

 
 
(h)         Absence of Litigation.  There is no action, suit, claim, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or threatened in writing
against or affecting the Company.
 
(i)          Brokers, Finders, and Agents.  The Company is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated
hereby.  No Person has or, immediately following the consummation of the
transactions contemplated by this Agreement, will have, any right, interest or
valid claim against the Company, the Seller or the Purchasers for any
commission, fee or other compensation as a finder or broker in connection with
the transactions contemplated by this Agreement, nor are there any brokers’ or
finders’ fees or any payments or promises of payment of similar nature, however
characterized, that have been paid or that are or may become payable in
connection with the transactions contemplated by this Agreement, as a result of
any agreement or arrangement made by the Company.
 
(j)          Absence of Businesses and Liabilities.  The Company is not engaged
in any business and as of the Closing Date, the Company shall have no
liabilities (contingent or otherwise) or indebtedness outstanding
(“Indebtedness”).The Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation (together with the
“Indebtedness”, the “Obligations”).
 
(k)         No Agreements.  Except as set forth on Schedule 3.2(k) hereto, the
Company is not a party to any agreement, commitment or instrument, whether oral
or written, which imposes any obligations or liabilities on the Company after
the Closing.
 
(l)          Taxes.
 
                                              (i)            The Company has
timely filed all federal, state, local and foreign returns, estimates,
information statements and reports relating to Taxes (“Returns”) required to be
filed by the Company with any Tax authority prior to the date hereof, except
such Returns which are not material to the Company.  All such Returns are true,
correct and complete and the Company has no basis to believe that any audit of
the Returns would cause a Material Adverse Effect upon the Company or its
financial condition.  The Company has paid all Taxes shown to be due on such
Returns.
 
                                              (ii)           All Taxes that the
Company is required by law to withhold or collect have been duly withheld or
collected, and have been timely paid over to the proper governmental authorities
to the extent due and payable.
 
                                              (iii)          The Company has no
material Tax deficiency outstanding, proposed or assessed against the Company,
and the Company has not executed any unexpired waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.
 
                                              (iv)          No audit or other
examination of any Returns of the Company by any Tax authority is known by the
Company to be presently in progress, nor has the Company been notified of any
request for such an audit or other examination.
 
                                              (v)           No adjustment
relating to any Returns filed by the Company has been proposed in writing,
formally or informally, by any Tax authority to the Company or any
representative thereof.

                                              (vi)          The Company has no
liability for any Taxes for its current fiscal year, whether or not such Taxes
are currently due and payable.
 
 
7

--------------------------------------------------------------------------------

 
 
(m)        OTC Bulletin Board Quotation.  The Common Stock is currently quoted
on the Over-the-Counter Bulletin Board (the “OTCBB”).  There is no known action
or known proceeding pending or threatened in writing against the Company by the
Financial Industry Regulatory Authority with respect to any intention by such
entities to prohibit or terminate the quotation of the Common Stock on the
OTCBB.
 
(n)         Corporate Records.  All records and documents relating to the
Company known to the Seller, including, but not limited to, the books,
shareholder lists, government filings, Tax Returns, consent decrees, orders, and
correspondence, financial information and records (including any electronic
files containing any financial information and records), and other documents
used in or associated with the Company (the “Corporate Records”) are true,
complete and accurate in all material respects to the best Knowledge of the
Seller.  The minute books of the Company known to the Seller contain true,
complete and accurate records of all meetings and consents in lieu of meetings
of the Board of Directors of the Company (and any committees thereof), similar
governing bodies and shareholders (the “Minute Books”).  Copies of such
Corporate Records of the Company and the Minute Books currently in the
possession of the Company, have been heretofore delivered to the Purchasers; the
original Corporate Records and Minute Books, to the extent such original
Corporate Records and Minute Books exist, will be delivered to the Purchasers at
Closing.
 
(o)         Disclosure.  The Seller, to her best Knowledge, acknowledges and
agrees that the representations and warranties by the Seller in this Section 3.2
are true and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading, under the circumstance under which they were made.
 
3.3           Representations and Warranties of the Purchasers.  Each Purchaser
hereby represents and warrants to the Seller that:
 
(a)         Organization and Standing.  The Purchaser has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.  The Purchaser is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect upon its assets, properties, financial condition, results of
operations or business.
 
(b)         Capacity of the Purchasers; Authorization; Execution of
Agreements.  The Purchaser has all requisite power, authority and capacity to
enter into this Agreement and to perform the transactions and obligations to be
performed by it hereunder.  The execution and delivery of this Agreement by such
Purchaser, and the performance by such Purchaser of the transactions and
obligations contemplated hereby, including, without limitation, the purchase of
the Securities from the Seller hereunder, have been duly authorized by all
requisite corporate action of such Purchaser.  This Agreement constitutes a
valid and legally binding agreement of the Purchaser, enforceable in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws of the United
States (both state and federal), affecting the enforcement of creditors’ rights
or remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.
 
(c)         Investment Intent.  The Securities being purchased hereunder by the
Purchaser are being purchased for its own account and are not being purchased
with the view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the 1933 Act.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)         Brokers, Finders, and Agents.  The Purchaser is not, directly or
indirectly, obligated to anyone acting as broker, finder, or in any other
similar capacity in connection with this Agreement or the transactions
contemplated hereby.  No Person has or, immediately following the consummation
of the transactions contemplated by this Agreement, will have, any right,
interest or valid claim against the Company, the Seller or the Purchaser for any
commission, fee or other compensation as a finder or broker in connection with
the transactions contemplated by this Agreement, nor are there any brokers’ or
finders’ fees or any payments or promises of payment of similar nature, however
characterized, that have been paid or that are or may become payable in
connection with the transactions contemplated by this Agreement, as a result of
any agreement or arrangement made by the Purchasers.
 
(e)         Disclosure.  Each Purchaser acknowledges and agrees that the
representations and warranties by the Purchasers in this Section 3.3 are true
and complete in all material respects and do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements contained therein not misleading, under the
circumstance under which they were made.  Each Purchaser acknowledges and agrees
that the Seller do not make and have not made (i) any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Sections 3.1 and 3.2, or (ii) any statement,
commitment or promise to the Purchasers or any of its representatives which is
or was an inducement to the Purchasers to enter into this Agreement, other than
as set forth in this Agreement.
 
SECTION IV  COVENANTS OF THE PARTIES.
 
4.1           Commercially Reasonable Efforts.  Subject to the terms and
conditions hereof, each party shall use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement as promptly as
practicable after the date hereof, including (i) preparing and filing as
promptly as practicable all documentation to effect all necessary SEC filings
and other documents and to obtain as promptly as practicable all consents,
waivers, licenses, orders, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any Person and/or any Governmental
Authority in order to consummate any of the transactions contemplated by this
Agreement, (ii) executing and delivering such other documents, instruments and
agreements as any party hereto shall reasonably request, and (iii) taking all
reasonable steps as may be necessary to obtain all such material consents,
waivers, licenses, orders, registrations, approvals, permits and
authorizations.  Notwithstanding the foregoing, in no event shall any party have
any obligation, in order to consummate the transactions contemplated hereby, to:
(i) take any action(s) that would result in Material Adverse Changes in the
benefits to the Seller on the one hand or to the Purchasers on the other of this
Agreement, or (ii) dispose of any material assets or make any material change in
its business other than as contemplated by this Agreement, or (iii) expend any
material amount of funds or otherwise incur any material burden other than those
contemplated by this Agreement.
 
4.2           Certain Filings; Cooperation in Receipt of Consents.
 
(a)         The Seller and the Purchaser shall reasonably cooperate with one
another in (i) determining whether any other action by or in respect of, or
filing with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any material
contracts, in connection with the consummation of the transactions contemplated
hereby, and (ii) taking or seeking any such other actions, consents, approvals
or waivers or making any such filings, furnishing information required in
connection therewith.  Each party shall permit the other party to review any
communication given by it to, and shall consult with each other in advance of
any meeting or conference with, any Governmental Authority or, in connection
with any proceeding by a private party, with any other Person, and to the extent
permitted by the applicable Governmental Authority or other Person, give the
other party the opportunity to attend and participate in such meetings and
conferences, in each case in connection with the transactions contemplated
hereby.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)         The Company shall timely file all reports required to be filed by it
pursuant to Section 13 of the 1934 Act and all other documents required to be
filed by it with the SEC under the 1933 Act or the 1934 Act from the date of
this Agreement to the Closing.
 
4.3           Public Announcements.  The parties shall consult with each other
before issuing, and provide each other a reasonable opportunity to review and
comment upon, any press release or public statement with respect to this
Agreement and the transactions contemplated hereby and, except as may be
required by applicable law, shall not issue any such press release or make any
such public statement prior to such consultation.
 
4.4           Access to Information; Notification of Certain Matters.
 
(a)         From the date hereof to the Closing and subject to applicable law,
the Seller shall (i) give to the Purchaser or its counsel reasonable access to
the books and records of the Company, and (ii) furnish or make available to the
Purchasers and their counsel such financial and operating data and other
information about the Company as such Persons may reasonably request.
 
(b)         Each party hereto shall give notice to each other party hereto, as
promptly as practicable after the event giving rise to the requirement of such
notice, of:
 
                                              (i)            any communication
received by such party from, or given by such party to, any Governmental
Authority in connection with any of the transactions contemplated hereby;
 
                                              (ii)           any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement;
and
 
                                              (iii)          any actions, suits,
claims, investigations or proceedings commenced or, to its Knowledge, threatened
against, relating to or involving or otherwise affecting such party or any of
its Affiliates that, if pending on the date of this Agreement, would have been
required to have been disclosed, or that relate to the consummation of the
transactions contemplated by this Agreement; provided, however, that the
delivery of any notice pursuant to this Section 5.4(b) shall not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.
 
4.5           Board of Directors and Officers.  The Seller shall cause the
Company to appoint the designees of the Purchasers listed in Section 2.2(d) as
the Company’s directors and officers at the Closing and obtain any necessary
resignations from members of the Board of Directors and current officers of the
Company.
 
 
10

--------------------------------------------------------------------------------

 
 
4.6           Interim Operations of the Company.  During the period from the
date of this Agreement to the Closing, the Seller shall cause the Company to
conduct its business only in the ordinary course of business consistent with
past practice, except to the extent otherwise necessary to comply with the
provisions hereof and with applicable laws and regulations.  Additionally,
during the period from the date of this Agreement to the Closing, except as
required hereby in connection with this Agreement, the Seller shall not permit
the Company to do any of the following without the prior consent of the
Purchasers: (i) amend or otherwise change its Articles of Incorporation, (ii)
issue, sell or authorize for issuance or sale (including, but not limited to, by
way of stock split or dividend), shares of any class of its securities or enter
into any agreements or commitments of any character obligating it to issue such
securities, other than in connection with the exercise of outstanding warrants
or outstanding stock options granted to directors, officers or employees of the
Company prior to the date of this Agreement; (iii) declare, set aside, make or
pay any dividend or other distribution (whether in cash, stock or property) with
respect to its common stock, (iv) redeem, purchase or otherwise acquire,
directly or indirectly, any of its capital stock, (v) enter into any material
contract or agreement or material transaction or make any material capital
expenditure other than those relating to the transactions contemplated by this
Agreement, (vi) create, incur, assume, maintain or permit to exist any
indebtedness except as otherwise incurred in the ordinary course of business,
consistent with past practice, or except for the Company Closing Obligations,
(vii) pay, discharge or satisfy claims or liabilities (absolute, accrued,
contingent or otherwise) other than in the ordinary course of business
consistent with past practice, (viii) cancel any material debts or waive any
material claims or rights, (ix) make any loans, advances or capital
contributions to, or investments in financial instruments of any Person, (x)
assume, guarantee, endorse or otherwise become responsible for the liabilities
or other commitments of any other Person, (xi) alter in any material way the
manner of keeping the books, accounts or records of the Company or the
accounting practices therein reflected other than alterations or changes
required by GAAP or applicable law, (xii) enter into any indemnification,
contribution or similar contract pursuant to which the Company may be required
to indemnify any other Person or make contributions to any other Person, (xiii)
amend or terminate any existing contracts in any manner that would result in any
material liability to the Company for or on account of such amendment or
termination, or (xiv) or change any existing or adopt any new tax accounting
principle, method of accounting or tax election except as provided herein or
agreed to in writing by the Purchasers.
 
4.7           Indemnification.  The Seller hereby agrees to indemnify and hold
harmless the Purchaser and the Company (the “Indemnified Parties”) from and
against any and all liabilities, obligations, claims, losses, expenses, damages,
actions, liens and deficiencies (including reasonable attorneys’ fees) which
exist, or which may be imposed on, incurred by or asserted against the
Indemnified Parties due to or arising out of any breach or inaccuracy of any
representation or warranty of the Seller under Sections 3.1 and 3.2 hereof, or
any covenant, agreement or obligation of the Seller hereunder or in any other
certificate, instrument or document contemplated hereby or thereby (“Damages”),
for a period of twelve (12) months from the Closing Date (the “Indemnification,”
and the period herein is referred to as the “Indemnification Period”).
Notwithstanding the forgoing, in no event will the Indemnified Parties be
entitled to indemnification hereunder for Damages in an aggregate amount which
exceeds $300,000.The Seller shall not be obligated to make any payment for
Indemnification in respect of any claims for Damages that are made by the
Indemnified Parties after the expiration of the Indemnification Period;
provided, however, that the obligations of the Seller under the Indemnification
shall remain in full force and effect in respect of any claims for Damages which
are made prior to, and remain pending at, the expiration of the Indemnification
Period. The indemnification provided by this Section 4.7 shall be the sole
pecuniary remedy of the Indemnified Parties for any Damages; provided, however,
that no other remedies of the Indemnified Parties for any breach by the Seller
of the representations and warranties contained in Section 3.1 shall be limited
in any way by this Section 4.7.
 
4.8           Payment of Liabilities.  Prior to or at the Closing, the Seller
shall pay, or shall cause the Company to pay, in full any of the Company
outstanding Indebtedness, as well as any additional liabilities or obligations
incurred by the Company since the date of this Agreement, including any and all
liabilities or obligations incurred by the Company in connection with the
transactions contemplated by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
4.9           Interim Actions of the Parties.
 
(a)          Until the earlier of the Closing Date or the termination of this
Agreement pursuant to Section VI hereof, neither the Seller nor any of its
respective Affiliates shall, directly or indirectly (i) take any action to
solicit or initiate any Acquisition Proposal, or (ii) continue, initiate or
engage in negotiations concerning any Acquisition Proposal with, or disclose any
non-public information relating to the Company, or afford access to the
properties, books or records of the Company to, any corporation, partnership,
person or other entity (except the Purchasers and its Affiliates) that may be
considering or has made an Acquisition Proposal.
 
(b)         Until the earlier of the Closing Date or the termination of this
Agreement pursuant to Section VI hereof, neither the Seller nor any of its
respective Affiliates shall engage directly or indirectly in any transaction
involving any of the securities of the Company other than as contemplated by
this Agreement.
 
SECTION V  CONDITIONS.
 
5.1           Conditions to the Obligations of Each Party.  The obligations of
the Seller and the Purchaser to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of the following conditions:
 
(a)          No Governmental Authority of competent authority or jurisdiction
shall have issued any order, injunction or decree, or taken any other action,
that is in effect and restrains, enjoins or otherwise prohibits the consummation
of the transactions contemplated hereby; and
 
(b)         The parties shall have obtained or made all consents, approvals,
actions, orders, authorizations, registrations, declarations, announcements and
filings contemplated by this Agreement.
 
5.2           Conditions to the Obligations of the Seller.  The obligations of
the Seller to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following further conditions:
 
(a)         The Purchasers shall have performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing;
 
(b)         The representations and warranties of the Purchaser contained in
this Agreement shall have been true and correct when made and in all material
respects at and as of the time of the Closing as if made at and as of such time
(except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case it shall be true and correct as of such date);
and
 
5.3           Conditions to the Obligations of the Purchaser.  The obligations
of the Purchaser to consummate the transactions contemplated by this Agreement
are subject to the satisfaction of the following further conditions:
 
(a)         The Seller shall have performed in all material respects all of its
obligations hereunder required to be performed by them at or prior to the
Closing;
 
(b)         The representations and warranties of the Seller contained in this
Agreement shall have been true and correct when made and at and as of the time
of the Closing as if made at and as of such time (except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
it shall be true and correct as of such date); and
 
(c)         The Shares being sold to the Purchasers hereunder for the Purchase
Price shall represent 77.37% of the issued and outstanding shares of the
Company’s Common Stock.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION VI  TERMINATION.
 
6.1           Termination.  This Agreement may be terminated at any time prior
to the Closing:
 
(a)         by mutual written agreement of the Purchasers and the Seller;
 
(b)         by either the Purchasers or by the Seller, if
 
                                              (i)           the transactions
contemplated by this Agreement shall not have been consummated by the Closing
Deadline or otherwise extended by further agreement of the parties; provided,
however, that the right to terminate this Agreement under this Section 6.1(b)(i)
shall not be available to any party whose breach of any provision of or whose
failure to perform any obligation under this Agreement has been the cause of, or
has resulted in, the failure of the transactions to occur on or before the
Closing Deadline; or

                                              (ii)           a judgment,
injunction, order or decree of any Governmental Authority having competent
jurisdiction enjoining either the Seller or the Purchasers from consummating the
transactions contemplated by this Agreement is entered and such judgment,
injunction, judgment or order shall have become final and nonappealable and,
prior to such termination, the parties shall have used their respective
commercially reasonable efforts to resist, resolve or lift, as applicable, such
judgment, injunction, order or decree; provided, however, that the right to
terminate this Agreement under this Section 6.1(b)(ii) shall not be available to
any party whose breach of any provision of or whose failure to perform any
obligation under this Agreement has been the cause of such judgment, injunction,
order or decree.
 
(c)         by the Purchaser:
 
                                              (i)           if a breach of or
failure to perform any representation, warranty, covenant or agreement on the
part of any of the Seller set forth in this Agreement shall have occurred which
would cause the conditions set forth in Section 5.3 not to be satisfied, and any
such condition is incapable of being satisfied by the Closing Deadline or such
breach or failure to perform has not been cured within ten (10) days after
notice of such breach or failure to perform has been given by the Purchasers to
the Seller.
 
6.2           Effect of Termination.  If this Agreement is terminated pursuant
to Section 6.1, there shall be no liability or obligation on the part of the
Purchasers or the Seller, or any of their respective officers, directors,
shareholders, agents or Affiliates, except that the provisions of this
Section 6.2, Section 6.3 and Section VII of this Agreement shall remain in full
force and effect and survive any termination of this Agreement and except that,
notwithstanding anything to the contrary contained in this Agreement, no party
shall be relieved of or released from any liabilities or damages arising out of
its material breach of or material failure to perform its obligations under this
Agreement.
 
6.3           Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, all fees and expenses of any party hereto incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees and expenses.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION VII  MISCELLANEOUS.
 
7.1           Waivers and Amendments.  This Agreement may be amended or modified
in whole or in part only by a writing which makes reference to this Agreement
executed by all of the parties hereto.  The obligations of any party hereunder
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the party
claimed to have given the waiver; provided, however, that any waiver by any
party of any violation of, breach of, or default under any provision of this
Agreement or any other agreement provided for herein shall not be construed as,
or constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any other agreement provided for herein.
 
7.2           Entire Agreement.  This Agreement (together with any Schedules
and/or any Exhibits hereto)by and between the Seller and the Purchasers, the
Escrow Agreement and the other agreements and instruments expressly provided for
herein, together set forth the entire understanding of the parties hereto and
supersede in their entirety all prior contracts, agreements, arrangements,
communications, discussions, representations, and warranties, whether oral or
written with respect to the subject matter hereof.
 
7.3           Governing Law and Arbitration.  This Agreement shall in all
respects be governed by and construed in accordance with the internal
substantive laws of the State of New York without giving effect to the
principles of conflicts of law thereof. Disputes arising from the performance of
this Agreement shall be submitted to American Arbitration Association and
resolved by arbitration, pursuant to the rules of the Association, which are in
force at the time of the arbitration application. The arbitral award shall be
final and binding on both parties.
 
7.4           Public Announcements.  The parties shall consult with each other
before issuing, and provide each other a reasonable opportunity to review and
comment upon, any press release or public statement, including necessary
Company’s filings with the SEC with respect to this Agreement and the
transactions contemplated hereby and, except as may be required by applicable
law, will not issue any such press release or make any such public statement
prior to such consultation.
 
7.5           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and be deemed to have been duly given
(a) when personally delivered or sent by facsimile transmission (the receipt of
which is confirmed in writing), (b) one Business Day after being sent by a
nationally recognized overnight courier service or (c) five Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, to the parties at their respective addresses set forth below.
 
If to the Seller:
Yulia Marach
Klenovy Blvd, 6-7
Moscow, Russia 115470
Tel: (702) 605-4165
 
with a copy to:
Szaferman Lakind Blumstein & Blader, PC
Attn: Gregg Jaclin
101 Grovers Mill Road
Second Floor
Lawrenceville, NJ 08648

 
 
14

--------------------------------------------------------------------------------

 
 
if to the Purchasers:
Starstream Entertainment, LLC
100 Sky Park Drive
Monterey, CA 93940
Attn: Charles Bonan
cbonan@sbcglobal.net
 
with a copy to:
Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren L. Ofsink, Esq.
Facsimile: (646) 224-9844
 
And
 
Any party by written notice to the other may change the address or the persons
to whom notices or copies thereof shall be directed.

 
7.6           Counterparts; Facsimile and Electronic Signatures.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, and all of which together will constitute one and the same
instrument.  The signature pages hereto in facsimile copy or other electronic
means, including e-mail attachment, shall be deemed an original for all
purposes.
 
7.7           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that the Seller may not assign or transfer its
rights hereunder without the prior written consent of the Purchasers, and the
Purchasers may not assign or transfer its rights under this Agreement without
the consent of the Seller.
 
7.8           Third Parties.  Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any Person other than
the parties hereto and their successors and assigns any rights or remedies under
or by reason of this Agreement.
 
7.9           Schedules.  The Schedules and Exhibits attached to this Agreement
are incorporated herein and shall be part of this Agreement for all purposes.
 
7.10         Headings.  The headings in this Agreement are solely for
convenience of reference and shall not be given any effect in the construction
or interpretation of this Agreement.
 
7.11         Interpretation.  Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

    THE SELLER:                       Name: Yulia Marach                
THE PURCHASER:
                     
Starstream Entertainment, LLC
                     
Name:  Charles Bonan
      Title:    Managing Member  

 
 
16

--------------------------------------------------------------------------------

 
 
Schedule 3.2(k)


Gelia Group, Corp. and Alexey Hramtsov entered into a Referral Agreement on
November 8, 2012, pursuant to which Hramtsov agreed to refer potential clients
to the Company and the Company will pay 5% of the net value of services sold by
the Company as a direct result of a referral.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I


Seller Wire Instruction

 
 

--------------------------------------------------------------------------------